Title: Mary Smith Cranch to Abigail Adams, 23 February 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy Feb 23d 1798
          
          I cannot enough thank you my dear Sister for your kind Letter its Sisterly contents Sink deep in my heart & draw tears from my eyes. happy happy woman! to have the ability & the Will to do So much good. yes my delight is to be you almoner I am always sure of a welcome wherever I go to distribute your bounty.
          mrs Smith dear creature what She must have Suffer’d I know her Silent manner of receeving both good & evil. I hope She will yet see happier days than She has injoy Since she was married. for she must have known to what Such a stile of living tended. it was not what she had been us’d to nor what she approv’d her Boys are doing well willm. is studious but John must play a few years to spend his spirits before he can fix himself to any thing— I hope their Fathers pride will not take them away
          Mrs Baxter is mending Slowly I believe she does not want for any thing. I carried her Apples Rusk & Milk Bisket my Self. She has appetite enough the danger is of her eating too much I go to see her as often as I can. tis a dreadful place to get to. cold & bleak to pass in an open Sleigh— thire is no going through the lane
          I Shall talk with doctor Tufts about your Rooms & he will have them done. had not your kitchen Floor better be painted too— write me in season about every thing you wish done that I can attend too.
          Sucky warner is almost gone I do not believe she will live a

month. I was at weymouth with mrs Black on monday & went to see her I was amaz’d to find her So ill— She has no expectation of living. her fever is high & She looks like a Saint resign’d. mr Norton Baptiz’d & admited her a member of the church that day. mrs Tufts & mrs Norton will mourn her loose seriously
          your kind offer of wine for mr cranch I shall accept it if I find it necessary he Should have what I cannot get else where. he appears relax’d & feeble I have the port you left me & I give him that but he does not love it So well as white wine I got Lisbon very good from Boston & he has drank that I hope when he can ride & take the air he will feel better.
          Tis as you Say while Phebe has a house every Black thing will be living upon her. the day before yesterday Jonathan Rawson sent a Sick negro woman to her that had liv’d with him for Some time he took her out of Bed & sent her in a Sleigh with a Boy in a Storm to be left with her & sent word to Sussy who lives with her to get a Sleigh & carry her to Bridgwater & he would pay her for it. he sent her without any thing but a little rice & hard Biskit. she was So ill Phebe could not send her back in the Storm She had fits all that night & a watcher last. She cannot dress or undress herself. this morning Phebe sent a Letter which she had written to mr Rawson for us to send. but we thought best to let the Select men know of the affair & take care of her. how cruel in mr Rawson to behalf So—
          Lucy gets along better than I could have expected & they look chearful. Now She feels the importance of knowing the value of being oblig’d to make the best of every thing while young. She is an excellent house wife & there does not appear the want of any necessarys. not a farthing is lost & yet nothing looks mean her Family is rather encumber’d with children for so Small a house but every thing is made easey by good humour & mr Greenleafs attention he has an exellen Spirit of goverment & they have a fine Boy & Girl in their kitchen. mr Norton & Family are will & live very comfortably. my Son I hope will do well he must Struggle hard. but She too trys to make the best of the little they have—& my dear Sister I think they are all virtuous & good
          I knew the Letter writer the moment I read it. If it was dated from the moon I Should descover from where it came. I think I did not see the piece in Fennos paper I wish you would send it
          I am glad when I see any thing from your Sons. I can depend upon their judgment. there is a striking difference between their

communications & any others I see which must be visible to any one who compairs them—
          If you have met with any thing new in the interesting or amusing way written lately & will send I Shall be glad. I want Some thing Sometimes— the winter has been long & cold. I am almost tir’d of it. if it had not been for mrs Black I Should have Scarcly been out. but She has whirll’d me about & been like a Sister. mrs Hannah has been with me in her aunts absence. She keeps with her Husband while the court sets—
          I shall see mrs Pope about your Butter & cheese pray remember me affectionately to the President tell him I wish him patience & fortitude. his reward he must look for hereafter— his intigrety will intittle him to what no Jacobin can take from Cousin Louissa always Shares largely in my affections— to you my dear Sister every thing is due that love can Suggest & gratitude demand from your / ever affectionate Sister
          
            Mary Cranch
          
        
        
          Mrs Greenleaf has sent you the Song
        
      